Citation Nr: 0530605	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  01-03 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to assignment of a disability rating in excess of 
30 percent for service-connected post-traumatic stress 
disorder (PTSD) prior to July 18, 2005. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty service from June 1965 to June 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
effectuated a June 2000 Board grant of service connection for 
PTSD.  The October 2000 rating decision assigned a 30 percent 
rating, effective August 23, 1993, and the veteran initiated 
and completed an appeal from the assigned disability rating.  
In a September 2001 decision, the Board denied the veteran's 
appeal as to the assigned rating.  The veteran subsequently 
appealed that Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  The Court issued an 
Order in December 2002 vacating the Board's September 2001 
decision.  The Board remanded the case to the RO in August 
2003. 

By rating decision in August 2005, the RO assigned a 100 
percent rating for PTSD, effective from July 18, 2005.  
However, the matter of whether a rating in excess of 30 
percent was warranted for the period prior to July 18, 2005, 
remains in appellate status.  


FINDING OF FACT

Prior to July 18, 2005, the veteran's service connected PTSD 
was manifested by depression, hypervigilance, hyperarousal, 
suspiciousness, mild memory loss, and a slightly blunted 
affect resulting in no more than definite social and 
industrial impairment and no more than occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for entitlement to assignment of a disability 
evaluation in excess of 30 percent for the veteran's service-
connected PTSD were not met prior to July 18, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.132 and 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.132 and Diagnostic 
Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, (subsequent to the October 2000 rating 
decision which gives rise to this appeal), the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's claim 
was received prior to enactment of the VCAA.  The veteran's 
appeal stems from an October 2000 rating decision.  The Court 
vacated the Board's September 2001 decision for lack of VCAA 
compliance.  The Board then remanded the case to the RO, and 
in February 2004, a VCAA letter was issued.  The letter 
adequately set forth the elements necessary to substantiate 
his claim.  He was notified of what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided was not given prior to the initial AOJ 
adjudication of the claim, the notice was provided prior to 
this following decision on the merits from the Board.  
Moreover, the RO also reviewed the claim subsequent to 
furnishing VCAA notice and after considering additional 
evidence.  The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
claims file includes both VA and private medical records 
pertinet to the appeal.  The veteran has also been afforded 
VA examinations in connection with his appeal.  38 C.F.R. 
§ 3.159(c)(4).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Legal Criteria

As noted in the introduction, the RO has assigned a 100 
percent rating for the veteran's PTSD effective from July 18, 
2005.  However, it remains for consideration whether a rating 
in excess of the 30 percent rating which was assigned prior 
to that date is warranted.  The Board notes that since the 
appeal originated from the assignment of an initial rating 
after a grant of service connection, the Board must consider 
the entire history of the disability during the pertinent 
time period.  If warranted, staged ratings may be applied.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The RO rated the veteran's service-connected PTSD under the 
provisions of Diagnostic Code 9411.  During the course of the 
period covered by this appeal, the provisions of Diagnostic 
Code 9411 were revised.  Specifically, on October 8, 1996, 
the VA published a final rule, effective November 7, 1996, to 
amend the section of the Schedule for Rating Disabilities 
dealing with mental disorders.  61 FR 52695, Oct. 8, 1996.  
The Board must therefore consider which version is more 
favorable to the veteran.

Under the version of Code 9411 in effect prior to November 7, 
1996, a 30 percent rating for PTSD is warranted when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In a precedent 
opinion, dated November 9, 1993, VA's General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).

The next higher rating of 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is for application when the ability to establish 
or maintain effective or favorable relationships with people 
is severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  The highest 
rating of 100 percent under this Code is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  The criteria under DC 9411 for a 100% 
rating have each been found to be an independent bases for 
granting a 100% rating.  Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).

Effective November 7, 1996, the provisions of Diagnostic Code 
9411 provide that a 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

Factual Background

In October 1987, the veteran was referred by his employer for 
a psychiatric evaluation "with particular reference to his 
capacities to function as a fire fighter."  The veteran was 
described the veteran as flatly anxious and passive, with a 
pleasant demeanor.  The veteran was reportedly depressed and 
fearful about his continued employment.  Vague delusional 
thinking was present, and a marked sense of difference and 
alienation was described.  The veteran had a "residual 
schizo-affective disorder-bipolar type."  PTSD was not 
diagnosed.  The examiner commented that the veteran could 
still perform his job, but did have a "chronic illness 
characterized by variation in functioning and potential for 
episodes of decompensation."

A September 1988 report by a psychologist shows treatment for 
a schizophrenic disorder.  Although the veteran's military 
service in Vietnam was discussed, PTSD was not diagnosed.  
The veteran was reported to be on medication for depression, 
and demonstrated impaired judgment and elements of 
grandiosity at times.  It was reported that he could perform 
his job, although his chronic psychiatric disorder lent 
itself to cyclical exacerbations and episodes of 
decompensation.  Problems with interpersonal relations at 
work and home were also reported.

In July 1991, a psychiatrist opined that the veteran was 
mentally fit for some duties as a fire fighter, but was not 
able to return to shift work.

The veteran was again evaluated by a private psychiatrist in 
December 1991 following an "acute exacerbation of his 
condition" which led to an acute psychotic state and 
required hospitalization.  The examiner stated that the 
combination of PTSD, a bipolar disorder, and 
addictive/compulsive behaviors had rendered the veteran 
incapable of functioning on a stable basis in a work 
environment.  The prognosis was poor for any return to 
employment.

Following a private examination in January 1992, the examiner 
opined that the veteran's bipolar disorder prevented him from 
performing his duties as a fire fighter, and the doctor 
supported the veteran's application for a disability 
retirement.  The veteran was described as depressed and 
lethargic, withdrawn, and irritable.  He was unshaven.  His 
mental condition had deteriorated since July 1991, and the 
prognosis was "fair at best" for substantial improvement.

The veteran was again seen by a private psychiatrist in 
February 1992.  He reported that the veteran's 
hospitalizations were due to bipolar illness manifested by 
psychotic behavior.  He also stated that the veteran suffered 
from PTSD and a compulsive addictive disorder.  He further 
reported that the veteran had a "separate but distinct" 
bipolar disorder that was longstanding and manifested by 
extreme mood swings with psychotic features.

In April 1993, the veteran was evaluated for purposes of a 
Social Security disability determination.  A severe 
impairment was noted which did not fit within any of the 
rater's categories.  A combination of PTSD and an affective 
disorder was described.  Functional limitations were 
described as moderate; the veteran could function 
independently to some extent.  A Social Security judge found 
that the veteran was disabled by severe bipolar disorder, 
PTSD, and compulsive addictive disorder.

A VA examination was performed in August 2000.  The veteran 
complained of stress and high anxiety, sleep disturbances, 
mistrust of people, and avoidance of reminders of war.  He 
claimed to be hypervigilant and increased difficulty 
concentrating.  He also described delusions about government 
mind-control experiments and fears of nuclear war.  The 
examiner noted the veteran was alert and oriented.  He was 
neat and casually dressed.  He was able to recall three out 
of three objects in five minutes, and three out of the past 
five presidents.  Affect was slightly blunted, and mood was 
anxious and depressed.  Insight was fair to poor, and 
judgment was fair.  Mild to moderate PTSD was diagnosed, 
along with a schizoaffective disorder.  The examiner appears 
to have reported a Global Assessment of Functioning (GAF) 
score of 60 which was reduced to 40 when symptomatology 
related to a schizoaffective disorder was considered.  The 
examiner further commented that the symptoms of PTSD were of 
mild to moderate severity whereas symptoms related to the 
schizoaffective disorder interfere with reality testing which 
markedly interferes with how he perceives his role in the 
future.  

Also of record are copies of Social Security Administration 
records, including supporting medical records, documenting a 
finding that the veteran was found disabled for Social 
Security purposes due to bipolar disorder, PTSD, and 
compulsive addictive disorder.  

A July 2001 letter from Anthony Yacona, M.D. lists diagnoses 
of PTSD, schizoaffective disorder, and paranoid disorder.  
Dr. Yacona commented that the veteran's mental status 
reflected the continuing presence of these disorders. 

VA outpatient records document ongoing treatment for 
psychiatric symptoms, as well as unrelated disorders, from 
2000 to 2005.  

Also of record are various documents apparently submitted by 
the veteran referring to his Vietnam service.  Also of record 
are copies of documents in connection with criminal 
proceedings involving the veteran. 

The veteran underwent VA examination on July 18, 2005.  The 
examiner listed pertinent diagnoses of PTSD and 
schizoaffective disorder, bipolar type.  The examiner 
commented that given the chronicity and progressiveness of 
the difficulties, it was not possible to conclusively 
separate the specific individual aspects and effects of each 
disorder with any degree of clinical certainty.  

Analysis

The veteran filed his claim of service connection for PTSD on 
August 23, 1993.  Although his claim was originally denied by 
the RO, the veteran appealed to the Board.  In a June 2000 
decision, the Board granted service connection for PTSD.  In 
an October 2000 rating decision, the RO assigned a 30 percent 
rating for PTSD, effective from August 23, 1993, the date of 
the veteran's claim.  The veteran appealed the assignment of 
the 30 percent rating.  As also already noted, the RO 
subsequently assigned a 100 percent rating, effective from 
July 18, 2005.  Therefore, the question remaining before the 
Board is whether a rating or ratings in excess of 30 percent 
are warranted during the period from August 23, 1993, to July 
18, 2005.  

After reviewing the evidence in light of both the old and the 
new rating criteria, the Board is compelled to find that a 
disability rating in excess of 30 percent is not warranted 
prior to July 18, 2005.  Medical records clearly show that 
the veteran also suffers from a psychotic disorder which 
medical personnel have found to be a separate disorder.  
Looking at the veteran's medical history, it appears that the 
bipolar disorder was present for some time before the PTSD 
was first manifested.  More significantly, the August 2000 VA 
examination report shows that the psychiatric symptomatology 
attributable to each such disorder can be differentiated.  
The August 2000 VA examiner was able to articulate 
symptomatology due to each disorder.  These findings by 
trained medical personnel are persuasive and entitled to 
considerable weight.  As such, the Board is able to consider 
only those symptoms which are shown to be due to the PTSD.  
The psychotic symptomatology due to his bipolar disorder are 
not for consideration as such symptomatology has been 
medically differentiated from the veteran's PTSD.  

The PTSD symptoms reported by the veteran include 
hyperarousal, avoidance of reminders of war, hypervigilance, 
social isolation, and difficulty with concentration at times.  
The VA examiner noted a slightly blunted affect, anxious and 
depressed mood, fair to poor insight and fair judgment.  It 
appears that the examiner determined that considering the 
PTSD symptomatology, a GAF score of 60 was warranted.  The 
GAF scale is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A 41-50 score indicates "serious symptoms...OR any serious 
impairment in social, occupational, or school 
functioning..."  A 51-60 score indicates "moderate 
symptoms...OR any moderate difficulty in social, occupational, 
or school functioning...."  The reported score of 60 thus 
indicates moderate symptoms.  This fully corresponds with the 
examiner's description of the PTSD symptoms as mild to 
moderated.  It would appear that the 30 percent rating under 
the old rating criteria already contemplates such a level of 
impairment in light of the definition of "definite" by VA's 
General Counsel as "more than moderate but less than rather 
large."   

Looking to the new rating criteria, there was evidence of 
slightly blunted affect at the time of the August 2000 VA 
examination, but memory loss appears to have been only mild.  
Judgment was described as fair.  The veteran appears to 
function satisfactorily with routine behavior and self-care.  
While the medical evidence clearly documents some delusions, 
especially regarding the government, such symptomatology has 
been attributed to his bi-polar disorder rather than his 
PTSD.  Prior to July 18, 2005, the majority of the veteran's 
symptoms such as depressed mood, anxiety, suspiciousness, 
sleep impairment and mild memory loss are contemplated under 
the criteria for a 30 percent rating under the new rating 
criteria.  

Based on the above, the Board finds that the preponderance of 
the evidence is against entitlement to a rating in excess of 
30 percent prior to July 18, 2005, under either the old or 
the new rating criteria for his service-connected PTSD.  
Prior to the July 18, 2005, VA examination, it appears that 
the impairment due to the veteran's PTSD could be medically 
distinguished from that due to his nonservice-connected 
psychiatric disorders.  The August 2000 VA examiner was able 
to report symptoms attributable to PTSD versus other 
psychiatric disorders.  

A July 2001 letter from Dr. Yacona lists three mental 
disorders, but Dr. Yacona did not distinguish symptoms 
attributable to PTSD versus the other two disorders.  
Subsequent treatment records also do not offer any medical 
insight into the degree of impairment due to the disorders 
separately.  However, the Board does not view Dr. Yacona's 
letter and the subsequent treatment records as evidence that 
the symptoms could not be distinguished.  These items of 
evidence are simply silent as to this question and cannot be 
viewed as either favorable or unfavorable to the underlying 
question.  It was not until July 18, 2005, that a medical 
professional indicated that due to the progression of the 
veteran's mental status, it was not possible to distinguish 
between the disorders.  At that point, the RO assigned a 100 
percent rating for the PTSD.  Although it is clear that the 
veteran's overall psychiatric impairment was significant 
prior to July 18, 2005, the Board must conclude, based on 
competent evidence, that the criteria for a rating in excess 
of 30 percent for the service-connected PTSD were not met 
prior to July 18, 2005.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations for the period prior to 
July 18, 2005, have also been considered, but the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his service connected 
PTSD has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Again, the 
evidence shows that his bipolar disorder is responsible for 
significant impairment, not the PTSD.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As to the issue presented on appeal, the Board finds that 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107.




ORDER

Entitlement to assignment of a disability rating in excess of 
30 percent for service-connected post-traumatic stress 
disorder (PTSD) prior to July 18, 2005, is not warranted.  
The appeal is denied. 


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


